Citation Nr: 0711456	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-20 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever and rheumatic heart disease.

2.  Entitlement to service connection for coronary artery 
disease, status post aortic valve replacement.

3.  Entitlement to service connection for arthritis of the 
wrists and elbows.

4.  Entitlement to service connection for residuals right leg 
length discrepancy.

5.  Entitlement to service connection for a disorder of the 
lumbosacral spine, to include claimed herniated 
intervertebral discs, and a claimed disorder of the tailbone 
(coccyx).

6.  Entitlement to service connection for a cervical spine 
disorder.

7.  Entitlement to service connection for bilateral pes 
planus.  

8.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Stan L. Warrick, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
September 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in April 2004 and July 2004 by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A rating decision in May 2005 granted entitlement to service 
connection for hearing loss and assigned a non-compensable 
(zero percent) evaluation.  A timely notice of disagreement 
with the disability rating assigned for service-connected 
hearing loss was received from the veteran in June 2005, and 
in December 2005 the RO furnished him a statement of the 
case.  The veteran's claims file does not contain a 
substantive appeal on the issue of entitlement to an initial 
compensable evaluation for hearing loss, and such issue is 
not before the Board for appellate review at this time.

In April 2006, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  

In May 2006, VA received a statement from the appellant in 
which he asserted that he has liver disease which is 
etiologically related to exposure to gasoline which he had 
during his period of active service in his assigned duties of 
repairing breaks in underground fuel lines.  The claim of 
entitlement to service connection for liver disease is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence demonstrating 
that the appellant had cardiovascular disease prior to his 
entrance upon active duty in November 1964.  

2.  There is no competent medical evidence that the 
appellant's cardiovascular disease had onset during his 
active duty service, was manifested to any degree within one 
year of his separation from service, or is etiologically 
related to an incident in or manifestation during his active 
service, to include rheumatic fever.   

3.  There is no competent medical evidence of a diagnosis of 
current arthritis of the wrists or elbows, and there is no 
competent medical evidence that the appellant has a chronic 
disorder of his wrists and/or elbows which is etiologically 
related to an incident in or manifestation during his active 
service.  

4.  A right leg length discrepancy did not have onset in 
service, and the severity of any right leg length discrepancy 
the appellant had at service entrance did not increase in 
severity in service.  

5.  There is no competent medical evidence of record that the 
appellant has any disability of his lumbosacral spine or his 
coccyx which is etiologically related to an injury, event, or 
disease in service.  

6.  There is no competent medical evidence that the appellant 
has any disability of his cervical spine which is 
etiologically related to an injury, event, or disease in 
service. 

7.  The underlying condition of the appellant's bilateral pes 
planus did not worsen during his active service. 

8.  There is an approximate balance of positive and negative 
evidence on the matters of whether the appellant first had 
ringing in his years while he was on active duty and whether 
his current tinnitus is related to acoustic trauma in 
service.


CONCLUSIONS OF LAW

1.  Residuals of rheumatic fever and rheumatic heart disease 
were not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Coronary artery disease, status post aortic valve 
replacement, was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Arthritis of the wrists and elbows was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  Residuals of right leg length discrepancy were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

5.  A disorder of the lumbosacral spine, to include claimed 
herniated intervertebral discs, and a claimed disorder of the 
tailbone (coccyx) were not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

6.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).   

7.  Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).   

8.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August, September, 
and December 2003, in May 2004, and February 2005.  The 
originating agency essentially asked the veteran to submit 
any pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examinations.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to these 
claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

When cardiovascular disease or arthritis is manifested to a 
compensable degree within one year of separation from 
service, the disease may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.   

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. § 3.303(c).

It is essential to make a distinction between bilateral 
flatfoot as a congenital condition or as an acquired 
condition.  The congenital condition, with depression of the 
arch but no evidence of abnormal callosities, areas of 
pressure, strain, or demonstrable tenderness, is a congenital 
abnormality which is not compensable.  38 C.F.R. § 4.57.

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).
Rheumatic Fever, Rheumatic Heart Disease, And Coronary Artery 
Disease

The appellant's service medical records reveal that, in a 
report of medical history in November 1964 for the purpose of 
induction, he stated that he had never had pain or pressure 
in his chest, palpitations or a pounding heart, or rheumatic 
fever.  At a medical examination in November 1964 for 
induction, the appellant's heart and vascular system were 
evaluated as normal, a chest X-ray was negative, and his 
blood pressure was 110/70.  

The appellant's service medical records are entirely negative 
for any complaints of symptoms such as chest pain, night 
sweats, or heart palpitations, and no medical findings of any 
disease or abnormality of his cardiovascular system were 
reported by any service department physician.  

In a report of medical history in July 1966 for the purpose 
of his separation from active service, the appellant again 
denied having ever had pain or pressure in his chest, 
palpitations or a pounding heart, or rheumatic fever.  At a 
medical examination in July 1966 for service separation, the 
appellant's heart and vascular system were evaluated as 
normal, a chest X-ray was negative, and his blood pressure 
was 118/76. 

In written statements to VA, the appellant has said that his 
mother, now deceased, told him that he had had heart disease 
as a child, and he submitted lay statements by individuals 
who knew him prior to his entrance upon active duty service 
to the effect that he had taken "heart pills" as a 
teenager.  In one written statement to VA, the appellant 
stated that he had told the doctors at his enlistment medical 
examination to obtain the medical records of his care by a 
private physician, but that was not done.  In connection with 
the duty to assist the veteran in connection with the claim 
for service connection now on appeal, VA attempted to obtain 
medical records of the appellant compiled by the physician in 
question but was informed by the office of a medical group 
which that doctor later joined and then retired from that any 
such records would have been destroyed after the passage of a 
long period of time.  

The evidence of record is insufficient to show that the 
appellant had disease or abnormality of the cardiovascular 
system prior to service, and so the presumption that his 
cardiovascular system was in sound condition at service 
entrance has not been rebutted.  See 38 U.S.C.A. § 1111.  
Thus, the issue for consideration is whether claimed 
rheumatic fever, rheumatic heart disease, and/or coronary 
artery disease was incurred in service or may be presumed to 
have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.   

There is no competent medical evidence of record showing that 
any disease of the cardiovascular system was manifested to 
any degree with one year of the appellant's separation from 
active service in September 1966, and the appellant and his 
representative have not identified any such existing medical 
evidence.

The appellant's post-service medical treatment records, VA 
and non-VA, show that he first complained of having pain in 
his chest a couple of months before a cardiovascular work-up, 
including an echocardiogram, a perfusion cardiolite test, and 
a catheterization of his heart resulted in a diagnosis of 
heart disease and surgery in February 2001 to replace his 
aortic heart valve.  

There is no competent medical evidence of record showing that 
any physician who has treated or evaluated the appellant has 
made a medical finding or offered a medical opinion that the 
appellant's cardiovascular disease had onset during his 
active duty service or was manifested to any degree within 
one year after his separation from service in September 1966.  

An office note of a private physician who saw the appellant 
in July 2003 at a private medical clinic stated that the 
patient was confused about his medical history and that the 
patient had had rheumatic fever as a child, the effects of 
which eventually required the surgical replacement of his 
aortic heart valve.   

In a statement received in August 2004, the appellant stated 
he had had "strep throat" in service and that strep throat 
causes rheumatic fever which causes heart disease.  The 
appellant's service medical records show that, in January 
1966, he was seen by a service department physician at a 
medical battalion dispensary for a complaint of a sore throat 
and a cough.  The treating physician found the appellant's 
tonsils to be infected and reported an impression of 
tonsillitis, R/O [rule out] strep.  The service department 
physician did not diagnose an episode of strep throat when 
the appellant was seen in January 1966, and the balance of 
the service medical records are negative for a diagnosis of 
strep throat.

The report of a December 2004 VA examination included the 
examiner's opinion that, based on a review of the claims 
folder, there was no evidence that the veteran had strep 
throat rheumatic fever in service  and no evidence that 
service had aggravated any residuals of rheumatic fever that 
he "might" have had prior to service.  

Because he is a layman without medical training or expertise, 
the appellant is not qualified to provide a medical opinion 
on a question of medical diagnosis or medical causation, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), and so his 
stated belief that he had an episode of illness in service 
which caused cardiovascular disease diagnosed in post-service 
years is lacking in probative value.

There is no competent or credible evidence of record in 
support of the claims on appeal for service connection for 
claimed rheumatic fever, rheumatic heart disease, or coronary 
artery disease, status post aortic valve replacement.  The 
preponderance of the evidence of record is against the 
claims, and entitlement to the benefits sought on appeal is 
not established.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Arthritis Of Wrists And Elbows

In his report of medical history in November 1964 for 
induction, the appellant stated that he had had a painful 
shoulder or elbow and on the back of the form he stated that 
he had been treated for "illness in my elbows and wrist."  
In  a statement received in July 2003 during the pendency of 
this appeal, the appellant said that he told the doctors at 
his induction examination that he had had problems with his 
joints, and in particular with his wrists and elbows.  In a 
statement received in November 2003, the appellant stated 
that he had asked the induction center to obtain medical 
records from a private physician, but that was not done.  
Earlier, in January 2003, a private medical clinic reported 
to VA that any records of the physician identified by the 
appellant as having treated him prior to service entrance 
were not available, having been destroyed after the passage 
of a long period of time.  

At the medical examination in November 1964 for induction, 
the appellant's upper extremities were reported as normal.  
In the space on the examination report form for 
recommendations of specialist examinations was written 
"ortho consult for both elbows and wrists", but the 
appellant's service medical records in his claims file does 
not contain a report of an orthopedic examination prior to 
his entrance upon active duty.  The balance of the 
appellant's service medical records are negative for any 
complaint or any medical finding concerning either wrist or 
either elbow.  

At the hearing in April 2006, the appellant testified that a 
condition of his elbows and wrists which pre-existed his 
active service got worse in service but that in service he 
sustained no wrist or elbow injury and sought no medical 
treatment for a problem with his wrists and elbows.  See 
transcript at page 10.

In his report of medical history for separation in July 1966, 
the appellant denied having a painful or trick elbow, a joint 
deformity, or arthritis.  In the "physician's summary and 
elaboration of all pertinent data" section of the medical 
history report form, a service department physician noted 
that the appellant had a history of pain in his left wrist in 
1962 which had been treated and of which there were no 
sequelae.  

At the appellant's medical examination for separation from 
service in July 1966, his upper extremities were evaluated as 
normal.  The examiner noted the history of pain in the left 
wrist had been treated in 1962 without sequelae.  

Records of a private hospital show that the veteran was seen 
in the emergency room in April 1986 for injuries sustained in 
a motor vehicle accident.  X-rays of his right wrist showed a 
fracture of the styloid process.

In May 1998 at a VA outpatient clinic, the appellant 
complained of pain and stiffness in his right wrist, and he 
stated that he had had a fracture of that wrist.  He was 
provided a splint for his right wrist to wear at night.  

VA X-rays of the appellant's elbows in May 2001 were normal.  

A VA outpatient medical record in August 2003 noted a 
complaint by the appellant of wrist pain, but no diagnosis 
was reported.

Although there is some evidence of record suggesting that the 
appellant had upper extremity joint symptoms prior to 
service, in particular some left wrist pain noted by a 
service department physician to have resolved without 
sequelae, there is clear and unmistakable (obvious or 
manifest) evidence demonstrating that the disease of 
arthritis of the wrists and/or elbows existed prior to his 
entrance upon active duty in November 1964, and so the 
presumption that his wrists and elbows were in sound 
condition at that time has not been rebutted.  See 38 
U.S.C.A. § 1111. 

Because the appellant is entitled to the presumption of 
soundness, the issue for consideration is whether claimed 
arthritis of the wrists or elbows was incurred in service or 
may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309. 

There is no competent medical evidence of a diagnosis of 
current arthritis of the wrists or elbows, and there is no 
medical finding or medical opinion of record that the 
appellant has a chronic disorder of his wrists and/or elbows 
which is etiologically related to an incident in or 
manifestation during the appellant's active service.  For 
that reason, there is no basis in law or in fact to allow 
service connection for arthritis of the wrists or arthritis 
of the elbows, and entitlement to those benefits are not 
established.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309; Rabideau, supra.  


Residuals Of Right Leg Length Discrepancy

In August 2004, a private podiatrist reported that the 
appellant's right leg is one half inch shorter than his left 
leg.  In December 2004, a VA physician who conducted a 
medical examination of the appellant found that the 
discrepancy was an inch and a half and noted the veteran's 
reported history that the leg length discrepancy was 
"found" in 2001.  Various health care providers have 
indicated that such a leg length discrepancy may have a 
negative effect on the individual's low back and on the 
functioning of other joints.  At the hearing in April 2006, 
the appellant's representative stated that the appellant had 
had a right leg shorter than his left leg prior to his active 
service, see transcript at page 6, but there is no competent 
medical evidence of record showing that.  In his report of 
medical history in November 1964 for induction, the appellant 
said nothing about any leg length discrepancy.  At both the 
induction examination in November 1964 and the separation 
examination in July 1966, the appellant's lower extremities 
were evaluated as normal.  

A right leg length discrepancy was not noted at service 
entrance, and no physician has stated a medical opinion of 
record in so many words that it was congenital or 
developmental.  The appellant and his representative have 
alleged that his right leg length discrepancy worsened 
disorders of joints of his spine but they have not stated any 
basis on which it might be concluded that the leg length 
discrepancy itself arose or developed during his active 
service.  On this record, there is no basis in law or in fact 
to conclude that the appellant had a disability of right leg 
length discrepancy which pre-existed his active service and 
the underlying condition of which worsened in service or that 
such right leg length discrepancy had onset in service, so 
entitlement to service connection for any disability residual 
to the right leg length discrepancy is not established.  See 
38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. § 3.303.  

Disorder Of Lumbosacral Spine, To Include Herniated Discs, 
And Disorder Of Tailbone 

The report of a December 2004 VA examination included the 
veteran's report of a 20 year history of low back pain, 
without history of injury.  X-rays of the lumbosacral spine 
showed mild arthritic changes of the L5-S1 facet joint on the 
left and partial lumbarization of S-1, with spina bifida.  
There are no medical findings of record and there is no 
report of an imaging study of the appellant's lumbosacral 
spine which shows herniation of intervertebral discs of his 
lumbosacral spine.  Nor are there medical findings or a 
report of an imaging study of record which shows an 
abnormality of his coccyx [tailbone].  The diagnosis was low 
back pain as described, no injury.  

At the hearing in April 2006, the appellant, when asked, did 
not allege that he sustained a low back injury in service.  
He merely replied that in service he had held a rifle "like 
this."  See transcript at page 10.  His representative 
asserted at the hearing that a problem with the appellant's 
back was exacerbated in service, see transcript at page 3, 
but he did not specify the nature of any such problem and 
there is no competent medical evidence of record showing a 
disorder of the appellant's back existing prior to service.  

There is no competent medical evidence of record of a medical 
finding or a medical opinion by any physician that the 
appellant has any disability of his lumbosacral spine or his 
coccyx which is etiologically related to an injury, an event, 
or a disease which he had in service, and so there is no 
reasonable basis to allow service connection for any 
lumbosacral spine disorder, and entitlement to that benefit 
is not established.  See 38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Cervical Spine Disorder

VA X-rays of the appellant's cervical spine in December 2004 
showed mild degenerative changes.  The veteran complained of 
pain in the neck but was not aware of any injury to the neck.  
At the hearing in April 2006, the appellant, when asked, did 
not allege that he sustained a neck injury in service.  See 
transcript at page 10.  There is no competent medical 
evidence of record showing a disorder of the appellant's neck 
existing prior to service.  There is no competent medical 
evidence of record of a medical finding or a medical opinion 
by any physician that the appellant has any disability of his 
cervical spine which is etiologically related to an injury, 
event, or disease which he had in service, and so there is no 
basis to allow service connection for any cervical spine 
disorder, and entitlement to that benefit is not established.  
See 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309. 

Bilateral Pes Planus  

At the appellant's medical examination in November 1964 for 
the purpose of induction, second degree bilateral pes planus 
was noted, and the issue for consideration in this appeal is 
whether the appellant's bilateral pes planus [flat feet] 
condition was aggravated during his period of active service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened.   Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

There is a presumption of aggravation where a pre-service 
disability undergoes an increase in severity during service, 
and clear and unmistakable evidence is required to rebut the 
presumption of aggravation.  38 C.F.R. § 3.306(b).

The appellant's service medical records show no complaints by 
him of foot pain or discomfort.  The report of a July 1966 
separation examination noted a normal clinical evaluation of 
the feet; no diagnosis was made.  

The question of whether the underlying condition of a 
veteran's pes planus was worsened by strenuous physical 
activity (in this case, by physical activity over 40 years 
ago, the appellant having been separated from active service 
in September 1966) or by certain foot wear in service is a 
medical question on which the only probative evidence would 
be competent medical evidence.

A VA radiologist who read X-rays of the appellant's feet in 
December 2004 reported the arches of his feet were normally 
maintained.

At a VA examination of the appellant's feet in December 2004, 
he complained that his feet ached and became tired.  He 
indicated to the VA examining physician that since childhood 
his ankles had "turned in"  The VA examiner did not 
diagnose bilateral pes planus and reported that the 
appellant's foot complaints are due to "normal age-
fatigue."  

There is no competent medical evidence of record that the 
appellant currently has bilateral pes planus or, indeed, any 
chronic disability of either foot which pre-existed service 
and was aggravated by service or which is medically linked in 
any way to service, and entitlement to the benefit sought on 
appeal is not established.  See 38 U.S.C.A. §§ 1110, 1111; 
38 C.F.R. § 3.303.  

Tinnitus

Service connection is in effect for hearing loss.  The basis 
of the grant of service connection for hearing loss in the 
appellant's case was medical evidence that his loss of 
auditory acuity was due to exposure to loud noise in service.  
The veteran has asserted that he has ringing in his ears 
[tinnitus] from the same cause.  

At a VA audiological examination in December 2004, the 
appellant told the VA examiner that his tinnitus had started 
20 or 30 years earlier.  (His separation from service in 1966 
had been 38 years before the VA audiological examination.)  
The RO had asked the examining VA audiologist to state an 
opinion on the question of the likely time of onset of the 
appellant's tinnitus, if found, and he stated, based on the 
history provided by the appellant, that tinnitus appeared to 
have arisen after separation from service.  At the hearing in 
April 2006, however, the appellant testified that his 
tinnitus appeared in his "mid-20s" [the appellant was 
approximately 24 years and two months of age at service 
separation in September 1966] and he then said he can't say 
exactly when his tinnitus started.  See transcript at page 4.      

The appellant's testimony as to whether he first noticed a 
sensation of ringing in his ears in service or within a 
certain period of time after service is somewhat ambiguous, 
and there is no medical opinion by a physician or an 
audiologist relating current tinnitus to his active service.  
Nevertheless, the appellant, by his demeanor and way of 
speaking at the hearing, gave the impression to the 
undersigned Acting Veterans Law Judge that he does contend 
that he had tinnitus in service.  

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Service connection has been granted to hearing loss due to 
acoustic trauma.  The Board finds that there is an 
approximate balance of positive and negative evidence on the 
matters of whether the appellant first had ringing in his 
years while he was on active duty and whether his current 
tinnitus is related to acoustic trauma in service.  Resolving 
the doubt on the issue in the veteran's favor, entitlement to 
service connection for tinnitus is established.  See 
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.          

As the preponderance of the evidence is against the other 
claims on appeal decided herein, the benefit of the doubt 
doctrine does not apply on those issues.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005).  



ORDER

Entitlement to service connection for residuals of rheumatic 
fever and rheumatic heart disease is denied.

Entitlement to service connection for coronary artery 
disease, status post aortic valve replacement, is denied.

Entitlement to service connection for arthritis of the wrists 
and elbows is denied.

Entitlement to service connection for residuals of right leg 
length discrepancy is denied.

Entitlement to service connection for a disorder of the 
lumbosacral spine, to include claimed herniated 
intervertebral discs, and a claimed disorder of the tailbone 
(coccyx) is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for bilateral pes planus is 
denied.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


